PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s truck in the amount of $251.83 were caused - when said vehicle struck a plate and bolts protruding from the highway, which highway is Interstate-64 and Interstate-77 in Kanawha County, West Virginia; and to the effect that negligence on the part of the respondent was the proximate cause of said damage, the Court finds the respondent liable, and herby makes an award to the claimant in the above-stated amount.
Award of $251.83.